Citation Nr: 1208666	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-27 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent. 

2.  Entitlement to an initial rating for patellofemoral syndrome of the right knee in excess of 10 percent. 


REPRESENTATION

Appellant (the Veteran) is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from March 2003 to December 2005.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the RO in Albuquerque, New Mexico, which granted service connection for patellofemoral syndrome of the right knee and assigned a 10 percent initial rating, effective December 15, 2005, and from a March 2007 rating decision from the RO in Seattle, Washington, which granted service connection for PTSD and assigned a 10 percent initial rating, effective December 15, 2005.  

The Board notes that, subsequent to the September 2006 rating decision, the Veteran relocated to Washington and requested that his claims file be transferred in September 2006.  Original jurisdiction over the claims file is now with the RO in Seattle, Washington.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for PTSD and patellofemoral syndrome, the Board characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, while the RO has granted a higher rating of 30 percent for PTSD, inasmuch as higher ratings are still available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized these issues as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this initial rating appeal, the Veteran's PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  For the entire period of this initial rating appeal, the Veteran's patellofemoral syndrome of the right knee has been manifested by painful flexion greater than 30 degrees, painful extension to zero degrees, and no lateral instability or recurrent subluxation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 30 percent for PTSD have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for an initial rating higher than 10 percent for patellofemoral syndrome of the right knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because these are appeals of initial ratings, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post- service VA treatment records, and the Veteran's written assertions regarding his claims.

The Veteran identified primary treatment for his claimed disabilities by the VA Health Care System in New Mexico.  He also identified treatment for PTSD by a physician at the Ben Archer Health Center.  Those records were requested by the RO in January 2007, but it was later determined that the physician identified was affiliated with the VA Medical Center in Albuquerque and those records were obtained.

In addition, the Veteran was afforded VA examinations as to each disability.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Each examination included findings pertinent to the rating criteria, and the resulting findings were otherwise consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

In the process of evaluating a mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See 38 C.F.R. § 4.126.  After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering.

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See38 C.F.R. § 4.126.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  The schedular rating criteria rate by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Id. at 443.  The Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

Analysis of Initial Rating for PTSD

In the March 2007 rating decision, the RO granted service connection and assigned an initial 10 percent rating for PTSD, pursuant to Diagnostic Code 9411, effective December 15, 2005.  During the course of the appeal, in a September 2010 rating decision, the rating for PTSD was increased to 30 percent, effective December 15, 2005.

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

A rating of 30 percent is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the criteria for a rating in excess of 30 percent for PTSD are not more nearly approximated than those for a 30 percent rating for any period.  In so finding, the Board acknowledges that some of the examples listed for the 50 percent rating are present in the Veteran's case, at least at times; however, as found by the August 2010 VA examiner, such PTSD symptoms are episodic or fluctuating; they wax and wane.  In reviewing the rating criteria set out above, this appears to be a crucial distinction between the 30 percent and 50 percent ratings.  For a 50 percent rating, the symptoms must result in reduced reliability and productivity, whereas the 30 percent level contemplates "occasional" decrease in work efficiency and "intermittent" periods of inability to perform occupational tasks.  The Veteran's overall disability picture is more similar to the criteria for a 30 percent rating than any higher rating.  

With regard to specific examples for a 50 percent rating, the Board finds that the Veteran has occasionally demonstrated a flattened affect.  When examined in August 2010, he was found to have a flattened affect, also described as flat and weary.  The examiner also noted an inability of the Veteran to feel a wide range of emotions; however, in June 2007, the Veteran's affect and mood were noted as appropriate for the occasion and "upbeat if anything."  A September 2010 VA mental health note reveals that the Veteran's affect was congruent with his mood.  A VA nurse practitioner in September 2010 noted a bright affect.  In a May 2007 mental health intake summary, the Veteran was found to have affect appropriate to content.  In a May 2007 social work intake assessment, his affect was restricted/blunted.  In an April 2007 assessment, the Veteran's affect was congruent with mood.  In a March 2006 mental health assessment, the Veteran's affect was anxious.  Again, this divergence in findings underscores the intermittent nature of the Veteran's PTSD symptomatology, and thus represents the type and degree of symptomatology contemplated for a 30 percent rating.  

There is no description in the clinical findings or reported symptoms that are similar to circumstantial, circumlocutory, or stereotyped speech.  Indeed, the August 2010 VA examination report reveals that communication and speech were within normal limits.  Similarly, the June 2007 examiner found that the Veteran's articulation and speech showed no problem.  A VA nurse practitioner in September 2010 noted that speech was normal.  A September 2010 VA mental health note reveals that speech was with normal rate and rhythm.  In a May 2007 mental health intake summary, the Veteran was found to have speech of normal rate/rhythm and volume.  In an April 2007 assessment, the Veteran's Speech was of normal rate/rhythm.  In a March 2006 mental health assessment, the Veteran's speech was soft, fluent, and at a normal rate.  Thus, the type and degree of symptomatology contemplated for a 50 percent rating are not shown.

There is also no assessment similar to a difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking.  The August 2010 VA examiner assessed that the Veteran was able to understand directions, had no slowness of thought or confusion, and that thought processes were appropriate.  He also noted that the Veteran's judgment was not impaired and that abstract thinking was normal.  The June 2007 VA examiner observed that cognitive function was preserved and that insight and judgment were fair.  A VA nurse practitioner in September 2010 noted linear and goal-directed thought processes, and that insight and judgment were good.  A September 2010 VA mental health note reveals that thought processes were organized and without impairment; insight and judgment were good.  In a May 2007 mental health intake summary, the Veteran was assessed to have a coherent thought process that was content directed.  His judgment was good and his insight was fair.  In an April 2007 assessment, the Veteran's insight and judgment were good.  In a March 2006 mental health assessment, the Veteran's thought process was linear and logical, with no looseness, and no flight of ideas.  Insight and judgment were good.  Based on this evidence, the Board finds that the type and degree of symptomatology contemplated for a 50 percent rating are not shown.

Regarding panic attacks, the August 2010 VA examination report reveals panic attacks that occur less than once per week.  The June 2007 VA examiner noted that certain situations arouse anxiety with heart palpitations and a sensation of choking.  In a May 2007 mental health intake note, the Veteran reported that his panic attacks are either uncued or in response to stress, such as thinking about finances, and are comprised of increased heart rate, shaking, shortness of breath, chest pain, and nausea, and that he fears having more.  He also reported that their frequency varies and that his last attack was a week ago.  Based on the frequency of attacks reported, the type and degree of symptomatology contemplated for a 50 percent rating are not shown.  Rather, the Veteran's panic attacks occurring less than once per week are consistent with 30 percent rating.  

Regarding impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks), the August 2010 VA examiner assessed that the Veteran's memory was impaired and the degree of impairment was mild.  The August 2010 examiner noted that the Veteran forgets names, directions, and recent events.  In a May 2007 mental health intake summary, the Veteran was found to have a good memory for recent events.  As set out above, the 30 percent criteria contemplate mild memory loss (such as forgetting names, directions, recent events), and the Veteran's memory impairment is more consistent with the 30 percent level than it is with impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks).  

Regarding disturbances of motivation and mood, the August 2010 VA examiner noted reports of a depressed mood, anger outbursts, irritability and anger, and low energy; although it was noted that the Veteran does not have a history of violent behavior or suicide attempts.  The August 2010 examiner noted that suicidal ideation and homicidal ideation were absent.  A September 2010 VA mental health note reveals that mood was dysphoric.  A VA nurse practitioner in September 2010 noted that the Veteran's mood was euthymic.  In an August 2007 mental health note, the Veteran denied depressed moods lasting more than a day.  The June 2007 VA examiner reported that the Veteran's mood was appropriate and upbeat.  In a May 2007 VA mental health intake note, the Veteran endorsed sadness, anhedonia, fatigue, worthlessness and other depressive symptoms, but described them as variable rather than frequent or consistent.  In a May 2007 mental health intake summary, the Veteran was noted to have an anxious mood, but no suicidal or homicidal ideation.  In an April 2007 assessment, the Veteran's mood was euthymic.  There was no suicidal nor homicidal ideation.  A March 2006 mental health assessment reveals that the Veteran is sometimes depressed, and that he had thoughts of suicide the previous December, but no active plan, and that some days he feels OK.  The Board notes that the criteria for the 30 percent level include a depressed mood; therefore, the presence of a depressed mood is not indicative of entitlement to a 50 percent rating.  Once again, it is the intermittent nature of the Veteran's symptoms of depressed mood that distinguishes his symptomatology from the type and degree of symptomatology contemplated for a 50 percent rating.  

The Board acknowledges that, in an August 2007 mental health note, the Veteran described an incident where he wanted to attack an individual, but his friends intervened and averted the altercation; however, he was concerned about his loss of control.  He also described an incident where his wife and he were arguing and she hit him in the face, cutting his cheek.  The Veteran denied losing control with his wife and just walked away.  On balance, the evidence indicates that the Veteran has been able to control his actions even in the presence of irritability.  

Regarding a difficulty in establishing and maintaining effective work and social relationships, the August 2010 VA examination report reveals that the Veteran avoids socializing.  He reported his relationship with his spouse and parents is strained.  The Veteran reported a decreased ability to form and maintain social and family relationships.  

In a July 2007 VA psychologist note, the Veteran indicated having lost his job due to PTSD symptoms.  The August 2010 VA examination report reveals that the Veteran had been working for the past two years as a security guard at a military base.  While the Veteran thought he had low productivity at work, the Veteran reported that his relationship with his supervisor was OK and his relationship with his co-workers was OK.  Moreover, he reported that while performing this job he had not lost any time from work.  The August 2010 VA examiner assessed that the Veteran was able to perform basic daily activities including full time work.  The examiner noted that, mentally, the Veteran occasionally has some interference in performing activities of daily living because of his PTSD symptoms.  He has difficulty establishing and maintaining effective work/school and social relationships because of his PTSD; he often has difficulty reaching out to establish and maintain social relationships; he has difficulty maintaining effective family role functioning because of his anger and irritability; his marital relationship has been strained; he has occasional interference with recreation or leisurely pursuits because of his PTSD; and he has decreased motivation to go fishing and hunting which he used to enjoy.  

This assessment in August 2010 reinforces the Board's finding that the symptoms reported are occasional in nature.  Pursuant to 38 C.F.R. § 4.126(a), VA is required to consider factors such as the frequency, severity, and duration of a veteran's psychiatric symptoms.  See Mauerhan, 16 Vet. App. at 440-41.  In this case, in considering the frequency and duration of symptoms, as well as their severity, the Board finds that the type and degree of symptoms contemplated for a 50 percent rating are not shown, and are not more nearly approximate than those for a 30 percent rating.  

In addition, the Board notes that the Veteran's GAF scores have ranged from 45 to 70 over the period on appeal.  In March 2006, his score was 60; in an April 2007 assessment, the Veteran's GAF score was 70; in May 2007 his score was 45; at the VA examination in June 2007, the GAF score was 55 - described as mild; at the VA examination in August 2010 the GAF score was 65; and, in a September 2010 VA mental health note the GAF score was also 65.  The majority of the scores are in the mild to moderate range and the Board finds them to be consistent with a 30 percent rating.  

The Board has also considered the criteria for ratings above 50 percent, but finds that the Veteran's disability picture is not reflective of deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and is not reflective of total occupational and social impairment.  The August 2010 VA examiner's findings reflect primarily impairment of social and family relations.  There have been no deficiencies in thinking or judgment, and impairment of the Veteran's ability to perform at work was not significant.  

The Board also notes that the August 2010 VA examiner found orientation to be within normal limits; appearance and hygiene were appropriate; behavior was appropriate; concentration was within normal limits; there were no reports of delusions or hallucinations, and none were observed; and obsessive - compulsive behavior was absent.  In June 2007, cleanliness and hygienic conditions were good; there was no evidence of psychotic ideas such as suicidal, homicidal, or delusional ideas; there was no history of hallucinations, phobias or obsessions.  In a September 2010 VA mental health note, there were no hallucinations or delusions reported.  This was also the case in a May 2007 mental health intake summary and in an April 2007 assessment.  Based on such evidence, the Board finds that the criteria for a 50 percent rating, or any higher rating, are not more nearly approximated than those for the 30 percent rating assigned.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 30 percent for PTSD.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Analysis of Rating for Patellofemoral Syndrome of the Right Knee

In the September 2006 rating decision, the RO granted service connection and assigned an initial 10 percent rating for patellofemoral syndrome of the right knee, pursuant to Diagnostic Code 5260, effective December 15, 2005.  The Veteran disagreed with the initial rating assigned.  He contends that he has chronic, dull, and achy right knee pain and ache that becomes sharp and burning with use such as running or climbing stairs.  In December 2006, the Veteran wrote that there had been no change in his right knee condition.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent where flexion is limited to 15 degrees; 20 percent where flexion is limited to 30 degrees; and 10 percent where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a. 

The Board may also assign a separate rating for limitation of extension under Diagnostic Code 5261.  Limitation of knee extension is rated 50 percent where extension is limited to 45 degrees; 40 percent where extension is limited to 30 degrees; 30 percent where extension is limited to 20 degrees; 20 percent where extension is limited to 15 degrees; 10 percent where extension is limited to 10 degrees; and 0 percent where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

The report of VA examination in August 2010 reveals range of motion of the right knee effectively to 90 degrees (measured to 140 degrees with onset of pain at 90 degrees).  Extension was to zero degrees.  Repetitive motion was possible to 140 degrees with no additional limitation.  Joint function was additionally limited by pain after repetitive use: pain was the major functional impact.  Joint function of the right knee was not additionally limited by fatigue, weakness, lack of endurance, and incoordination after repetitive use.  The Veteran reported experiencing flare-ups as often as one time per day, lasting for three hours.  The Veteran rated the severity of flare-ups as 8 out of 10.  

A June 2007 orthopedic surgery note reveals mild crepitus with flexion and extension of the right knee.  Right knee range of motion was measured as 120 degrees of flexion and full extension.  Strength testing was 5 out of 5 throughout.  

The Veteran reported that right knee pain was located anterior to and under the kneecap and was worse with prolonged walking and standing and running, and better with rest.  He reported that right knee pain comes and goes, and he described the pain as alternating between dull and sharp pain.  He denied any catching or locking type symptoms.  He reported occasional sensations that his knee would give out on him.  

A June 2007 deployment health clinic note reveals marked peripatellar crepitus and pain during range of motion testing.  No effusion or erythema was noted.  Extension was to 0 degrees with flexion to 120 degrees.  At full flexion there was pain.  

The report of a June 2007 VA examination reveals full range of movement of the right knee; however, there was pain on extension at 0 degrees.  Crepitus was also noted on the range of movement of the right knee.  Repetitive movements did not produce any additional pain, limitation of movement, weakness, fatigue, or incoordination.  The pain was rated at 7 to 8 out of 10, aggravated to 9 out of 10 when he is walking ten to fifteen minutes and the pain becomes sharp.  He has difficulty carrying groceries moderately and he is not able to lift up his children.

Based on the above evidence regarding ranges of motion of the right knee, the Board finds that the criteria for a rating in excess of 10 percent are not met for any period.  That is, even with the consideration that painful motion limits motion at the point where the pain begins, VAOPGCPREC 9-98, the evidence has always demonstrated flexion of the right knee that exceeds 30 degrees, so does not more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5260, and demonstrates extension of the right knee that is possible to zero degrees (before the onset of pain at 0 degrees), so does not more nearly approximate the criteria for a separate 10 percent rating for extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a. 

It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable (10 percent) evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In any view of the matter, the results here exclude the possibility that the range of motion was ever limited-either by functional loss due to pain or structural limitation-to 30 degrees, as required for a higher disability rating of 20 percent under Diagnostic Code 5260.  

The Board has also considered entitlement to a higher rating or a separate rating on the basis of lateral instability or recurrent subluxation.  Under Diagnostic Code 5257, a 30 percent rating is available where such impairment is severe; a 20 percent rating is available where such impairment is moderate; and a 10 percent rating is available where such impairment is slight.  

The report of VA examination in August 2010 reveals that there were no signs of instability, abnormal movement, deformity, guarding of movement, malalignment and drainage.  There was no subluxation.  The right knee stability tests were within normal limits for: anterior and posterior cruciate ligaments, medial and lateral collateral ligaments and the medial and lateral meniscus. 

A June 2007 orthopedic surgery note reveals that the Veteran was stable to valgus and varus stress testing.  He did have just slight laxity with anterior drawer and Lachman's, but he did have a firm endpoint; and, in fact, his nonservice connected left knee seemed to be a little more lax then his service-connected right knee.  He has a negative McMurray's examination.  A June 2007 deployment health clinic note reveals no anterior or posterior laxity and no varus or valgus laxity.  

The Board acknowledges that the report of a June 2007 VA examination reveals that the Veteran reported two times giving way of his right knee in Germany and two times here in the United States; however, giving way is an imprecise term and does not specifically indicate lateral instability or subluxation as opposed to muscle weakness.  In light of the more precise findings discussed above showing no lateral instability or subluxation on clinical testing, the Board finds that the criteria for a higher or separate rating under Diagnostic Code 5257 are not met.  

Regarding x-ray evidence of arthritis, x-rays taken in August 2010 were within normal limits.  X-rays in June 2007 show no obvious fractures or dislocations.  Joint spaces are well preserved.  Regardless of the presence of arthritis, such a finding does not change the rating analysis or allow for a higher disability rating.  The maximum disability rating for the right knee, a major joint, for painful arthritis productive of noncompensable limitation of motion of the knee, under Diagnostic Code 5003, is 10 percent.  The provisions of Diagnostic Code 5003 specifically provide that higher ratings are to be based on limitation of motion caused by arthritis (including separate compensable ratings for both limitation of flexion and limitation of extension), to be rated under the specific Diagnostic Codes for limitation of motion of the knee.  38 C.F.R. § 4.71a. 

The Board has also considered whether any other diagnostic code would be appropriate.  As there is no ankylosis, a rating under Diagnostic Code 5256 is not appropriate.  As there is no history of cartilage injury, dislocation, or removal, a rating under Diagnostic Codes 5258 and 5259 is not warranted.  As there is no evidence of nonunion or malunion of the tibia and fibula, a rating under Diagnostic Code 5262 is not warranted.  And, as there is no evidence or diagnosis of genu recurvatum, a rating under Diagnostic Code 5263 is not warranted.  

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for patellofemoral syndrome of the right knee for any period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected right knee symptoms and impairment.  The criteria specifically provide for ratings based on the presence of limitation of motion of the knee including due to pain and other orthopedic factors such as stiffness, weakness, fatigability, and incoordination.  The schedular rating criteria specifically provide for ratings based on limitation of motion, including due to pain and other orthopedic factors such as.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  

In addition, all of the Veteran's PTSD symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130; are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43).  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  The Veteran's symptoms of irritability, social withdrawal, depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss are specifically included in the rating schedule, and the assigned 30 percent disability rating specifically rates based on the degree of occupational and social impairment, including due to specific symptomatology.  The GAF scores indicated in the DSM-IV, which reflect overall degree of impairment due to psychiatric disorders, and which the Board weighed and considered in this case, are part of the schedular rating criteria.  

Because the schedular rating criteria are adequate to rate the Veteran's service-connected PTSD and right knee disorder, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating for patellofemoral syndrome of the right knee in excess of 10 percent is denied. 

An initial rating for PTSD in excess of 30 percent is denied. 



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


